DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 8/10/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language in claim 1.
Status of the Application
	Claim(s) 1, 4-16 is/are rejected.
	Claim(s) 1, 4-16 is/are pending.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 4, 7, 10, 12-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nikamoto (US 20150129777 A1) in view of Taghipour (US 9938165 B2).
	Regarding claim 1, Nikamoto teaches a disinfecting system, comprising: 
	
	a disinfecting chamber (see middle of fig 6a) housed within said 
	a light source (see LED, 222) operative to emit ultraviolet light (see [0050]) disposed on a side of said fluid directing conduit (see fig 6a); and 
	optics (see e.g. lens, 223; note also window 224) configured to receive said ultraviolet light from said light source (see 222), to concentrate said ultraviolet light to form a 
	Nikamoto fails to explicitly disclose the instrument is a hand-held dental instrument; and the outlet nozzle being configured to discharge fluid from said hand-held dental instrument. 
	However, it was well known in the art at the time the application was effectively filed to use UV LEDs to sterilize water in hand-held dental tools. For example, Taghipour teaches the need to disinfect water in dental applications (see Taghipour, col 15, lines 34-51), using UV LEDs to effectively treat the water to solve these problems (see col 15, lines 52-62), and integrating the UV LED reactors inside a hand-held dental instrument where the outlet nozzle is configured to discharge fluid from said hand-held dental instrument (see e.g. dental water spray handle, Taghipour, col 15, lines 23-26). It is noted that it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Nikamoto fails to explicitly disclose the beam being a flat beam.
	However, it would have been obvious to a skilled artisan to provide additional parallel channels (note Taghipour teaches that multiple flow channels can be arranged in parallel or series, see Taghipour, col 2, lines 60-65) in order to increase throughput, as a routine skill in the art, thereby providing a row of LEDs that produces a substantially flat combined beam. It is also noted that Nikamoto teaches expanding the device with LEDs in a rows (see Nikamoto, [0067]). Further, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	Regarding claim 4, the combined teaching of Nikamoto and Taghipour teaches said light source is housed within said hand-held dental instrument (see use of LEDs, Nikamoto fig 6a, in the handheld dental instrument, Taghipour, col 15, lines 23-26). Further, it is noted that it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Regarding claim 7, the combined teaching of Nikamoto and Taghipour teaches exactly one flat beam is directed into said disinfecting chamber (result of all the LEDs shining together in elongated chamber, note Taghipour, col 2, lines 60-65, and/or single row of LEDs, see Nikamoto, [0067]).
	Regarding claim 10, the combined teaching of Nikamoto and Taghipour teaches said disinfecting chamber includes inner walls that are reflective (see Nikamoto, fig 6a, abstract).
	Regarding claim 12, the combined teaching of Nikamoto and Taghipour teaches a velocity of fluid exiting said nozzle is greater than the velocity of particles traversing said fluid disinfecting chamber (chamber has a larger cross section than either ends, including the nozzle, see Nikamoto, fig 6a, so the velocity will be higher at the ends than in the middle).
	Regarding claim 13, the combined teaching of Nikamoto and Taghipour teaches said flat beam has a width measured along a direction perpendicular to a direction of fluid flow through said disinfecting chamber and perpendicular to a direction of transmission of said flat beam (see direction going into the page in Nikamoto, fig 6a); said flat beam has a thickness measured along a direction parallel to said direction of fluid flow through said disinfecting chamber (left to right in fig 6a); and said width of said flat beam is greater than thickness of said flat beam (natural result of adjusting the dimensions of the chamber and/or adding more LEDs in the direction going into the page, see discussion in claim 1, Taghipour, col 2, lines 60-65, Nikamoto, [0067]).

	Regarding claim 14, Nikamoto teaches a 
	a fluid inlet (see e.g. left of fig 6a) configured to receive fluid from a fluid source (required for intended operation of providing fluid, see e.g. [0066,68]); 
	a fluid outlet nozzle configured to discharge fluid from said 
	a disinfecting chamber (see middle of fig 6a) coupled to receive fluid from said fluid inlet via a supply conduit (see e.g. portion of the narrow section on left of fig 6a) and coupled to provide disinfected fluid to said outlet nozzle via a discharge conduit (similarly see portion of right side of fig 6a), said disinfecting chamber having a generally rectangular first cross-section perpendicular to a direction of fluid flow through said disinfecting chamber (see rectangular, [0052]), said first cross-section of said fluid disinfecting chamber being greater than a cross section of said supply conduit and greater than a cross-section of said discharge conduit (see fig 6a); 
	a light source (see LED, 222) operative to emit ultraviolet light (see [0050]); and 
	optics (see e.g. lens, 223; note also window 224) configured to receive said ultraviolet light from said light source (see 222), to concentrate said ultraviolet light to form a beam (see path along L), and to direct said beam across said disinfecting chamber (see fig 6a), said flat beam completely saturating (saturation to a degree sufficient for minimum sterilization desired for all the fluid) a second cross-section of said disinfecting chamber (natural result of providing effective sterilization, since all fluid that reaches a cross-section by the outlet will be sterilized; note the multi-pass illumination path of Nikamoto can be constructively defined to have a cross-section near the exit, through which all fluid is sterilized).
	Nikamoto fails to explicitly disclose the instrument is a hand-held dental instrument; and the outlet nozzle being configured to discharge fluid from said hand-held dental instrument. 
	However, it was well known in the art at the time the application was effectively filed to use UV LEDs to sterilize water in hand-held dental tools. For example, Taghipour teaches the need to disinfect water in dental applications (see Taghipour, col 15, lines 34-51), using UV LEDs to effectively treat the water to solve these problems (see col 15, lines 52-62), and integrating the UV LED reactors inside a hand-held dental instrument where the outlet nozzle is configured to discharge fluid from said hand-held dental instrument (see e.g. dental water spray handle, Taghipour, col 15, lines 23-26). It is noted that it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).

	Regarding claim 15, the combined teaching of Nikamoto and Taghipour teaches said first cross-section of said fluid disinfecting chamber and said second cross-section of said fluid disinfecting chamber are oriented at a non-zero angle with respect to one another (see Nikamoto, fig 6a, second cross section can be defined at a plurality of planes not orthogonal to the fluid flow). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nikamoto and Taghipour, as applied to claim 1 above, and further in view of Werner (DE 102010047318 A1).
	Regarding claim 5, the combined teaching of Nikamoto and Taghipour fails to explicitly disclose said light source includes a laser diode. However, Nikamoto teaches using a beam having a substantially low divergence (see Nikamoto, fig 6b, [0064], showing dead zones are formed) and the use of UV lasers to form sterilizing light with low divergence was well known in the art at the time the application was effectively filed. For example, Werner teaches using a laser diode to provide the UV LED (see Werner, [0009,76]) as a known interchangeable part with non laser UV LEDs in a wide range of sterilization chamber designs (see e.g. [0009], note figs 3-8). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of a known effective laser diode to enable the intended operation of the system, in the manner taught by Werner. It is noted that simple substitution of one known element for another to obtain predictable results supported a prima facie obviousness. See MPEP 2143.
	Regarding claim 6, the combined teaching of Nikamoto and Taghipour fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Werner, for similar reasons as claim 5 above. Therefore, the combined teaching of Nikamoto, Taghipour, and Werner teaches said light source includes a laser (see Werner, [0009,76]).

Claim(s) 8-9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nikamoto and Taghipour, as applied to claim 1 above, and further in view of Hunter et al. (US 20030170151 A1) [hereinafter Hunter].
	Regarding claim 8, the combined teaching of Nikamoto and Taghipour teaches a flow regulator (some kind of regulation means required for intended operation of adjusting flow rate to achieve a desired total UV dose, see Taghipour, col 13, lines 30-34); and wherein said flat beam is reflected between opposing walls of said disinfecting chamber (see Nikamoto, fig 6a), such that any particle passing through said disinfecting chamber must pass through said flat beam a number of times (see fig 6a); said flow regulator limits the velocity of particles passing through said disinfecting chamber such that said particles spend a predetermined amount of time traversing said flat beam (i.e. the desired UV dose is achieved by adjusting the flow rate, which is associated with a predetermined amount of time). The combined teaching may fail to explicitly disclose a specific flow regulator. However, the use of physical flow regulators to control UV irradiation was well known in the art at the time the application was effectively filed. For example, Hunter teaches using a valve to control fluid flowing through a “killing zone” of the sterilization system (see Hunter, [0069]) such that the fluid is exposed to a predetermined radiation intensity for a predetermined period of time to receive a predetermined radiation dose (see claim 14). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hunter in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to enable the intended operation of the system, improve control over the amount of irradiation dose received, and ensure sufficient sterilization, the manner taught by Hunter. 
	Regarding claim 9, the combined teaching of Nikamoto and Taghipour teaches a flow regulator (some kind of regulation means required for intended operation of adjusting flow rate to achieve a desired total UV dose, see Taghipour, col 13, lines 30-34); and wherein said flat beam is directed across said disinfecting chamber (see Nikamoto, fig 6a), such that any particle passing through said disinfecting chamber must pass through said flat beam one time (see fig 6a, at least one time); said flow regulator limits the velocity of particles passing through said disinfecting chamber such that every particle spends at least a minimum necessary amount of time traversing said flat beam to ensure disinfection (i.e. the desired UV dose is achieved by adjusting the flow rate, which is associated with a predetermined minimum amount of time). The combined teaching may fail to explicitly disclose a specific flow regulator. However, the use of physical flow regulators to control UV irradiation was well known in the art at the time the application was effectively filed. For example, Hunter teaches using a valve to control fluid flowing through a “killing zone” of the sterilization system (see Hunter, [0069]) such that the fluid is exposed to a predetermined radiation intensity for a predetermined period of time to receive a predetermined minimum radiation dose (see claim 39). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hunter in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to enable the intended operation of the system, improve control over the amount of irradiation dose received, and ensure sufficient sterilization, the manner taught by Hunter. 

Claim(s) 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nikamoto and Taghipour, as applied to claim 10 above, and further in view of Ben-David et al. (US 20120241644 A1) [hereinafter Ben-David].
	Regarding claim 11, the combined teaching of Nikamoto and Taghipour may fail to explicitly disclose said inner walls of said disinfecting chamber are polished stainless steel. However, the use of polished stainless to reflect UV was well known in the art at the time the application was effectively filed. For example, Ben-David teaches polished stainless steel is highly effective at reflecting UV (see Ben-David, [0078]). Taghipour also teaches the chamber may be formed of stainless (see Taghipour, col 11, line 42). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of polished stainless as a routine skill in the art to enable the intended operation of the system, in the manner taught by Ben-David and/or Tahipour. 

Claim(s) 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nikamoto.
	Regarding claim 16, Nikamoto teaches a disinfecting system, comprising: 
	a fluid inlet (see e.g. left of fig 6a) configured to receive fluid from a fluid source (required for intended operation of providing fluid, see e.g. [0066,68]); 
	a fluid outlet configured to discharge disinfected fluid (at right of 6a); 
	a disinfecting chamber (see middle of fig 6a) coupled to receive fluid from said fluid inlet via a supply conduit (see e.g. portion of the narrow section on left of fig 6a), and coupled to provide disinfected fluid to said outlet via a discharge conduit (similarly see portion of right side of fig 6a), said disinfecting chamber having a generally rectangular first cross-section perpendicular to a direction of fluid flow through said disinfecting chamber (see rectangular, [0052]); 
	a light source (see LED, 222) operative to emit ultraviolet light (see [0050]); and 
	optics (see e.g. lens, 223; note also window 224) configured to receive said ultraviolet light from said light source (see 222), to concentrate said ultraviolet light to form a 
	Nikamoto fails to explicitly disclose the beam being a flat beam.
	However, it would have been obvious to a skilled artisan to provide additional parallel channels (note Taghipour teaches that multiple flow channels can be arranged in parallel or series, see Taghipour, col 2, lines 60-65) in order to increase throughput, as a routine skill in the art, thereby providing a row of LEDs that produces a substantially flat combined beam. It is also noted that Nikamoto teaches expanding the device with LEDs in a rows (see Nikamoto, [0067]). Further, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881